Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Peter Matos, on March 1, 2021.
The application has been amended as follows.  The claims have been amended as follows.  Claims 1, 10, 13, 14, 16, 17, 19 and 20 have been amended as shown below.  Claims 2-9, 11, 12, 15 and 18 remain as shown in the claim set filed on Feb. 16, 2021.

1.  (currently amended) A method of regulating blood insulin levels in an individual in need thereof, the method comprising administering to the individual an effective amount of a composition comprising Grain Worm for a treatment course of at least one cycle, wherein each cycle has a duration of at least three months.   

10.  (currently amended) The method of claim 1, wherein the composition comprising Grain Worm is administered at least once per day 


13.  (currently amended) The method of claim 1 [[2]], wherein the method treats pre-diabetes  1 - 2 cycles, wherein each cycle has a duration of approximately three for 

14.  (currently amended) The method of claim 2 wherein said diabetes treatment is a treatment course comprising at least 4 – 6  cycles, wherein at least a first two of said cycles comprise[[ing]] administering said composition for wherein the remaining ones of said cycles comprise[[ing]] administering said composition for 

16.  (currently amended ) The method of claim 1, wherein the treatment course comprises at least 4 cycles, wherein is administered at least once per day during each of said cycles.     

17.  (currently amended) The method of claim 1, wherein the treatment course comprises no more than 6 cycles, wherein is administered at least once per day during each of said cycles.    

19.  (currently amended) The method of claim 1 [[2]], wherein the method treats pre-diabetes  for 

20.  (currently amended) The method of claim 14 wherein said diabetes treatment course comprises[[ing]] 6 cycles, at least a first for the remaining ones of said cycles comprising administering said composition for 

The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art and recite definite and clear claim language.  Guo et al. (CN 102335241 A, 2012), an English language machine translation of which is referred to, as Examiner cannot read Chinese, disclose a method of treating diabetes in subjects in need thereof, by administering to the subjects a therapeutically effective amount of a composition (10 capsules, 0.5 g/capsule), twice a day, that contains a fine powder of maggot.  The composition comprises about 30% maggot by weight (20 g/67 g total weight).  The length of the treatment is 23-40 days, for one course of treatment.  See paragraphs 1-17 and 24-27; and claims 1 and 3.  Marineau et al. (“Maggot debridement therapy in the treatment of complex diabetic wounds,” Hawai’i Med J 70:121-124, 2011) disclose that maggots (Lucilia sericata), referred to by Applicants as grain worm, have been used in traditional medicine for Maggot Debridement Therapy (MDT) of diabetic wounds.  Interest in MDT has declined over the last 60 years but has resurged in recent years, due to the low cost, improvement in wound dressings and antibiotic resistance of wound-infecting pathogenic bacteria.  See pp. 121-123.  But, the claims have been amended to recite that the length of the treatment method is at least three months, in contrast to the 40 days or less disclosed by Guo et al.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-02-26